Citation Nr: 0940620	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-36 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the 
Army National Guard of Kentucky from January 1967 to May 
1967, with several additional periods of ACDUTRA and inactive 
duty for training (INACDUTRA) during the period from July 
1966 to July 1985.  The appellant did not have any period of 
active duty other than for training purposes.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In August 2009, the appellant and his wife presented 
testimony at a Travel Board hearing before the undersigned 
Veterans Law Judge at the RO.  A transcript of the hearing is 
associated with the claims folder.  



FINDING OF FACT

The competent and probative evidence is in relative equipoise 
as to whether the appellant's current bilateral hearing 
impairment, as defined by 38 C.F.R. § 3.385, was caused by 
acoustic trauma sustained during his ACDUTRA service.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, bilateral 
hearing loss was incurred during his ACDUTRA service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

For reasons explained in greater detail below, the Board 
finds that the evidence of record is sufficient to support a 
grant of service connection for bilateral hearing loss.  
Thus, the Board finds that any possible errors on the part of 
VA in fulfilling its duties under the VCAA with respect to 
the claim are rendered moot.  

II.  Facts and Analysis 

The appellant contends that his current bilateral hearing 
loss was caused by acoustic trauma sustained during his 
ACDUTRA service in the Kentucky Army National Guard while 
serving as an armor crewman.  In essence, the appellant 
asserts that he sustained acoustic trauma in service as a 
result of repeated exposure to excessive tank noise, 
specifically the loud noise of firing ammunition, with poor 
ear protection over many years during his annual two-week 
training duty periods with the Kentucky Army National Guard.  
The appellant has further asserted, including in sworn 
testimony before he undersigned, that the only significant 
noise exposure which he has experienced was during his 
extensive National Guard training.  He explained that he 
worked as a livestock buyer in his civilian life, and only 
occasionally hunted during the time he was a member of the 
National Guard.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  

Active military service includes any period of active duty 
for training (ACDUTRA) during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 
3.6(a), (d).  ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any 
State, under 32 U.S.C.A §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive 
periods for service connection do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Lay persons can also provide an eye-witness account of an 
individual's visible symptoms. 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  VA regulations, however, do 
not preclude service connection for a hearing loss which 
first met VA's definition of disability after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Further, 
where a current disability due to hearing loss is present, 
service connection can be granted for a hearing loss 
disability where the veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

As a preliminary matter, the Board notes that the appellant's 
service treatment records (STRs) are incomplete in this case.  
In this regard, there is a formal finding on the partial 
unavailability of STRs dated in September 2007, included in 
the claims folder.  Where service records are unavailable 
through no fault of the claimant, such as in this case, the 
Board is mindful of the heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b) (West 
2002); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).     

In the present case, the medical evidence of record clearly 
shows that the appellant currently suffers from a bilateral 
hearing impairment as defined by VA regulation.  38 C.F.R. 
§ 3.385.  

The Board recognizes that there is a private audiogram 
included in a private ear, nose, and throat (ENT) treatment 
note of record and dated in April 2007, which is dated 
approximately one month prior to the appellant's filing of 
his claim.  However, the audiometric results are depicted by 
graph and were not interpreted in decibels by the examining 
physician.  The United States Court of Appeals for Veterans 
Claims has held that the Board may not interpret graphical 
representations of audiometric data.  Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).  Thus, the audiometric data depicted by 
graph in the audiogram may not be considered by the Board in 
determining whether the appellant currently suffers from a 
hearing impairment as defined by VA regulation.  

Nevertheless, the record shows that the appellant underwent a 
VA audiological examination in connection with the claim in 
October 2007.  The October 2007 VA audiological examination 
report shows that the appellant exhibited pure tone 
thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
55
60
65
LEFT
45
50
60
65
65

The VA examining audiologist noted impressions of moderately 
severe sensorineural hearing loss in the right ear, and 
moderate to moderately severe sensorineural hearing loss from 
500 to 4000 Hz in the left ear.  Speech recognition scores 
with the Maryland CNC Test were 68 percent for the right ear 
and 72 percent for the left ear.  There is no indication that 
the audiometric results reported in the October 2007 VA 
audiological examination report are unreliable or otherwise 
inadequate.    

Thus, the audiometric results included in the October 2007 VA 
audiological examination report establish the presence of a 
current bilateral hearing impairment as defined by 38 C.F.R. 
§ 3.385.  See generally McClain v. Nicholson, 21 Vet. App. 
319 (2007) (Court held that the presence of a chronic 
disability at any time during the claims process can justify 
a grant of service connection, even where the most recent 
diagnosis is negative).   

Because the medical evidence clearly establishes that the 
appellant has a current bilateral hearing disability as 
defined by VA regulation, the Board will next consider 
whether the evidentiary record supports in-service 
incurrence.  

In his November 2008 VA Form 9, the appellant asserted that 
he did not have problems with his hearing prior to his 
National Guard service.  While the STRs are incomplete as 
explained above, available service records show that the 
appellant denied having a history of ear, nose, or throat 
trouble or having worn hearing aids on the July 1965 report 
of medical history for enlistment in the Kentucky Army 
National Guard.  That report of medical history is dated more 
than a year prior to the appellant's first period of ACDUTRA 
service.  Also, a National Guardsman who served with the 
appellant (W.B.) recalled in an August 2009 letter that the 
appellant's hearing was "good" at the beginning of his 
career.  Thus, because this evidence supports the appellant's 
assertion that he did not have hearing problems prior to his 
enlistment in the National Guard and there is no evidence to 
the contrary of record, the Board finds the appellant's 
competent report to be credible.  

The Board further notes that the appellant suffered acoustic 
trauma during his ACDUTRA periods in the National Guard.  In 
this regard, the appellant's DD Form 214 and NGB Form 22 
reveal that he had military occupational specialties (MOS) of 
armor crewman and motor transport operator, and was assigned 
to the Headquarters and Headquarters Company (HHC) 1-123d 
Armor in Paducah, Kentucky, during his service with the 
National Guard.  The Kentucky National Guard Statement of 
Service and Retirement Credits Record discloses that the 
Veteran had ACDUTRA service ranging from three days to, more 
typically, approximately two weeks virtually every summer 
from July 1967 to June 1984.  

The appellant has competently reported having been exposed to 
the loud noise of tanks and tank artillery during the annual 
two-week trainings as part of his duties as an armor crewman.  
Also, the former leader of the medical unit which was 
attached to the appellant's armory unit (D.C.) indicated in 
an August 2009 letter that the appellant's responsibilities 
included work in "tank gunnery as well as firing practice."  
Additionally, several individuals who served in the same unit 
as the appellant while in the National Guard submitted 
written statements dated in July and August 2009 that 
essentially related that persons in their unit were exposed 
to high levels of noise as a result of firing tank weaponry 
as part of their annual summer training.  The appellant's 
competent account of exposure to military noise is shown to 
be consistent with the circumstances of his service and is 
supported by the competent lay evidence above.  Thus, the 
appellant's account of having been exposed to high levels of 
tank noise during his ACDUTRA training periods in the 
Kentucky National Guard is deemed credible.

The Board further notes that both the lay and medical 
evidence of record shows that the appellant began to have 
difficulty hearing during his time in the Kentucky National 
Guard.  In this regard, the Board notes that the appellant 
reported in the November 2008 VA Form 9 that his hearing 
problems began before he separated from the National Guard.  
Also, D.C. wrote in a September 2007 letter that the 
appellant complained of hearing loss before being transferred 
to the transportation section.  (Notably, the appellant 
testified at his Travel Board hearing that he served the last 
6 to 8 years in the Kentucky National Guard as a motor 
transport operator.  See Travel Board hearing transcript, p. 
26-28).  Further, the Board observes that W.B. indicated in 
his August 2009 letter that he noticed that the appellant's 
hearing had worsened over time during his National Guard 
service.  Another National Guardsman, G.J., wrote in an 
August 2009 letter that he recalled that the appellant seemed 
to speak louder than normal.  Moreover, the appellant's wife 
stated at the Travel Board hearing that, when she met the 
appellant in June of 1976, she had observed that he had 
difficulty hearing whispers.  See Travel Board hearing 
transcript, p. 12.  The appellant, the National Guardsmen, 
and the appellant's wife are considered competent to report 
what they observed during the appellant's time in the 
National Guard.  See Jandreau, supra.  

Upon review of the medical evidence of record, the Board 
observes notes that, a medical examiner noted in the 
"inventory of symptoms" portion of the December 1977 
private treatment record that the appellant told him he did 
not hear well.  The examiner further commented that the 
appellant obviously did not hear well, because he had noticed 
that the appellant followed his speech with his eyes.  
However, it is noted that no auditory testing was performed 
at that time.  

The first clinical documentation of a bilateral hearing 
impairment of record is dated in June 1984.  Notably, 
according to the Statement of Service and Retirement Credits 
Record included in the record, the June 1984 examination was 
performed during a period of ACDUTRA.  On the service medical 
examination report dated in June 1984, the appellant 
demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
-
55
LEFT
30
35
35
-
55

It is also noted that his "PULHES" profile contains the 
annotation of "1" in the fourth category ("H") for hearing 
and ears.  The PULHES profile reflects the overall physical 
and psychiatric condition of an individual on a scale of 1 
(high level of fitness) to 4 (medical condition or physical 
defect below the level of fitness for retention in military 
service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992).  The fact that the appellant was determined to be at 
a high level of fitness for hearing and ears at a time when a 
hearing impairment was shown tends to support his assertion 
at the Travel Board hearing that the individuals who tested 
his hearing added points to his profile score either because 
the appellant lied about the reason why he was unable to hear 
well on that day or to prevent him from being found not 
physically fit and discharged from the National Guard.  See 
Travel Board hearing transcript, p. 5-6, 29-30.      

Thus, the evidence shows that the appellant suffered acoustic 
trauma while training for the National Guard and, more 
generally, began to have hearing problems during the time 
that he had National Guard service.  In consideration of the 
foregoing, the Board will now consider whether the 
appellant's current bilateral hearing impairment was caused 
by his ACDUTRA National Guard service.   

The Board recognizes that the appellant, several of his 
fellow National Guardsmen (i.e., P.H., W.B., G.J., and D.R.), 
and his wife have each asserted that the appellant's hearing 
loss is a result of acoustic trauma sustained during his 
ACDUTRA service.  However, their opinions are afforded no 
probative value because, as lay persons, they lack the 
requisite medical expertise to determine the severity of 
hearing loss or render a competent medical opinion regarding 
its cause.  See Grottveit, supra.  The resolution of issues 
that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu, supra.  

After review of the competent medical evidence of record, the 
Board finds that the appellant's bilateral hearing impairment 
was caused by acoustic trauma during his ACDUTRA service in 
the National Guard, for reasons explained below.  

The Board observes that the October 2007 VA audiologist 
concluded that the appellant's hearing loss is less likely as 
not related to noise exposure which occurred during active 
duty (i.e., from January 1967 to May 1967 for National Guard 
basic training) or during his service in the National Guard 
after review of the claims folder and examination and 
interview of the appellant.  The examiner explained that the 
appellant had served only four months on "active duty" in 
the Army, and concluded that hearing loss had not occurred 
during that time but, instead, during his subsequent active 
duty for training periods in the National Guard.  The 
examiner further commented that it was his opinion that 
hearing loss is less likely as not related to noise exposure 
during the appellant's initial duty period, due to the short 
amount of time that the appellant was exposed to tanks during 
that period as well as the denial of hearing loss occurring 
during that time.  The examiner further noted that there were 
no service treatment records pertaining to the appellant's 
exposure to tanks during the summer months over his 20-year 
National Guard history pertaining to this issue and, 
consequently, it was the opinion of the examiner that the 
appellant's hearing loss is less likely as not related to 
noise exposure which occurred during National Guard duty.     

However, D.C. wrote in his August 2009 letter that he was the 
former leader of the medical unit associated with the 1/123rd 
Armory Unit of Paducah, Kentucky, and attested to the fact 
that the appellant had manifested a progressive hearing loss 
which he believed was due to his activities in the unit.  
D.C. explained that those duty activities included work in 
tank gunnery as well as firing practice.  He further 
commented that he believed that this noise level caused 
severe nerve damage to the ears and that it was his opinion 
that the duties performed by the appellant during those years 
in the National Guard, including tank gunnery, are a great 
cause of the hearing loss he has suffered.  As the record 
indicates that D.C. has medical training, his opinion is 
considered competent medical evidence pertaining to the 
question of causation. 

In addition, it is noted that a private otolaryngologist, Dr. 
J.Z., wrote in a June 2009 note that the appellant reported 
exposure to tank noise for two years while in the Kentucky 
National Guard and has severe nerve hearing loss.  Dr. J.Z. 
also noted that the appellant reported no other exposure and 
that it is "very possible" that the tank noise caused his 
hearing loss.  (Notably, the appellant and his wife explained 
at the Travel Board hearing that Dr. J.Z.'s reference to two 
years of noise exposure was in error and the physician should 
have written 20 years.  See Travel Board hearing transcript, 
p. 20-21.)    

Furthermore, the Board notes that a private family physician 
(Dr. D.S.) wrote in a May 2009 letter that the appellant 
suffered from severe hearing loss, and reported past noise 
exposure to include loud noises coming from tanks and 
artillery and a history of hearing loss that occurred during 
his time in the National Guard.  Dr. D.S. wrote that it was 
his sincere feeling that the noise exposure that had occurred 
throughout the appellant's life, and that exposure through 
the National Guard had contributed to the appellant's hearing 
loss.    

In weighing the above medical opinion evidence, the Board 
notes that the opinion of the October 2007 VA audiologist was 
based on claims folder review as well as interview and 
examination of the appellant, and was adequate at the time 
that it was rendered.  However, additional evidence has been 
submitted that was not of record at the time of the October 
2007 VA audiological examination that includes additional 
information regarding the nature and extent of noise exposure 
during the Veteran's periods of active duty training.  Also, 
the Board finds the medical opinion provided by D.C. 
persuasive, because he had personal knowledge of the 
appellant's noise exposure and hearing problems during his 
ACDUTRA service and, as stated above, is competent to render 
a medical opinion regarding the cause of his hearing loss.  
Furthermore, although Dr. J.Z. provided his opinion in 
somewhat speculative terms and mis-stated the length of time 
that the appellant was exposed to noise in the National 
Guard, the Board recognizes that he has specialized medical 
expertise in matters pertaining to the ear and, at least, 
suggested that a nexus relationship between the appellant's 
ACDUTRA service noise exposure and his current bilateral 
hearing loss exists.  Moreover, while Dr. D.S. did not 
unequivocally attribute the appellant's hearing loss to his 
ACDUTRA service, his opinion similarly suggests that he 
believed that such a relationship exists.  

In summary, the evidence is at least in approximate balance 
as to whether the appellant has current bilateral hearing 
impairment that has been linked to his ACDUTRA service by 
competent and probative medical opinion evidence.  Resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that service connection for bilateral hearing loss is 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for bilateral hearing loss is granted.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


